              Case 1:20-cv-00145-SAB Document 12 Filed 06/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY JOHN CURLEE,                                 Case No. 1:20-cv-00145-SAB

12                  Plaintiff,                          ORDER GRANTING DEFENDANT’S
                                                        MOTION TO STAY ACTION DUE TO
13          v.                                          INABILITY TO PRODUCE
                                                        ADMINISTRATIVE RECORD IN LIGHT
14   COMMISSIONER OF SOCIAL SECURITY,                   OF COVID-19 PUBLIC HEALTH
                                                        EMERGENCY
15                  Defendant.
                                                        (ECF No. 11)
16

17         Larry John Curlee (“Plaintiff”) filed this action seeking judicial review of a final decision

18 of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying an

19 application for disability benefits pursuant to the Social Security Act.        The summons and

20 complaint were served on the Commissioner on February 19, 2020. (ECF No. 9.) Pursuant to

21 the January 31, 2020 scheduling order, the Commissioner is to file the certified copy of the

22 administrative record within one hundred and twenty days of the date of service of the complaint.

23 (ECF No. 5 at 2.) On June 12, 2020, the Commission filed a motion to stay this action until a

24 copy of the administrative record can be obtained. (ECF No. 11.)

25         According to the filing and attached declaration, due to the COVID-19 health emergency,

26 the Social Security Administration (“SSA”) has suspended in-office services, and specifically,
27 the emergency has impacted the operations in the SSA’s Office of Appellate Operation in Falls

28 Church Virginia.       (ECF No. 11; Decl. Christianne Voegelle Support Def’s Mot. Stay


                                                    1
                  Case 1:20-cv-00145-SAB Document 12 Filed 06/17/20 Page 2 of 2


 1 Proceedings (“Voegelle Decl.”) ¶ j, ECF No. 11-1.) Consequently, Defendant is presently

 2 unable to complete production of the administrative record. (Id.) When Defendant regains the

 3 ability to prepare administrative records, prioritization will be given to prepare the administrative

 4 records based on date, with the oldest receipts to be processed first. (Id.)

 5           On April 14, 2020, General Order Number 615 issued in this district staying all Social

 6 Security actions filed after February 1, 2020 until the Commissioner may begin normal

 7 operations at the Office of Appellate Hearings Operations and may resume preparation of a

 8 certified copy of the administrative record. The instant case was filed on January 29, 2020 and

 9 was therefore not covered by the general order. However, the circumstances that justified the

10 stay of cases filed after February 1, 2020 are the same circumstances upon which the

11 Commissioner seeks to stay this matter. The Court finds good cause to grant the motion to stay

12 this action until the time the Commissioner regains the ability to produce the administrative

13 record.

14           Accordingly, IT IS HEREBY ORDERED that:

15           1.       The Commissioner’s motion to stay this action, filed June 12, 2020, is

16                    GRANTED;

17           2.       This matter is STAYED until such time the Commissioner regains the capacity to

18                    produce and files the Administrative Record in this action; and

19           3.       The stay of this matter shall automatically lift upon the Commissioner’s filing of

20                    the Administrative Record.

21
     IT IS SO ORDERED.
22

23 Dated:         June 16, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                       2
